Citation Nr: 1227222	
Decision Date: 08/07/12    Archive Date: 08/14/12

DOCKET NO.  07-29 004	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial disability rating in excess of 70 percent for service-connected posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

S. M. Kreitlow
INTRODUCTION

The Veteran had active service from September 1967 to September 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which granted service connection for PTSD and assigned a 30 percent disability rating effective March 30, 2006; a temporary evaluation of 100 percent because of hospitalization over 21 days effective July 1, 2006; and a 30 percent disability rating effective from August 1, 2006.  In addition, the RO denied service connection for bilateral hearing loss.  The Veteran appealed the denial of an initial disability rating higher than 30 percent for his PTSD and the denial of service connection for bilateral hearing loss.

By an August 2007 rating decision issued in October 2007, the RO granted an increase of the 30 percent evaluation for PTSD to 50 percent.  The Veteran continued his disagreement with the disability rating assigned.

The Veteran and his spouse appeared and testified at a hearing held at the RO before a Decision Review Officer in December 2007.  A copy of the transcript of this hearing was associated with the claims file.  

In December 2010, the Board issued a decision granting service connection for bilateral hearing loss and awarded a disability rating of 70 percent for the service-connected PTSD.  The Veteran appealed that decision to the Court of Appeals for Veterans Claims (Court) but only in so much as he disagreed with the 70 percent disability rating assigned for his PTSD.  By Joint Motion for Remand, the parties agreed to remand the issue of entitlement to an initial disability rating in excess of 70 percent for PTSD.  The grant of service connection for bilateral hearing loss in the December 2010 decision was left undisturbed.  

On January 2012, the Board remanded the Veteran's remaining issue on appeal for additional development to the Appeals Management Center (AMC).  In April 2012, after completing the instructed development, the AMC issued a Supplemental Statement of the Case continuing the 70 percent disability rating for the Veteran's PTSD.  The case was returned to the Board for final consideration.

The Board further notes that, during pendency of the above appeal, the Veteran initiated an appeal seeking an initial increased disability rating for service-connected diabetes mellitus, type II, by filing a Notice of Disagreement in February 2009 against a June 2008 rating decision issued in August 2008 that granted service connection for type II diabetes mellitus and assigned a 20 percent disability rating.  The RO issued a Statement of the Case in August 2009.  Shortly, thereafter, the Veteran submitted a statement withdrawing this appeal.  Consequently, there is no issue for the Board to consider with regard to that appeal.


FINDING OF FACT

By letter dated June 6, 2012, prior to the promulgation of a decision in the appeal of an initial disability rating greater than 70 percent for service-connected PTSD, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal as to the issue of entitlement to an initial disability rating greater than 70 percent for service-connected PTSD by the Veteran, through his authorized representative, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran's authorized representative submitted a statement dated June 6, 2012, to the Board indicating that the Veteran desires to withdraw this appeal.  Hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal is dismissed.



		
THERESA M. CATINO
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


